
	
		II
		111th CONGRESS
		1st Session
		S. 1716
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25, 2009
			Mr. Kerry (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To amend the Foreign Affairs Reform and
		  Restructuring Act of 1998 to reauthorize the United States Advisory Commission
		  on Public Diplomacy.
	
	
		1.Reauthorization of United States Advisory
			 Commission on Public DiplomacySection 1334 of the Foreign Affairs Reform
			 and Restructuring Act of 1998 (22 U.S.C. 6553) is amended by striking
			 October 1, 2009 and inserting October 1,
			 2010.
		
